Case 5:04-cr-50170-SMH-MLH Document 252 Filed 04/20/20 Page 1 of 5 PageID #: 1287



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

  UNITED STATES OF AMERICA                        CRIMINAL ACTION NO. 04-50170-04

  VERSUS                                          JUDGE S. MAURICE HICKS, JR.

  DANIEL WAYNE COLLINS                            MAGISTRATE JUDGE HORNSBY

                                 MEMORANDUM ORDER

        Before the Court is a “Motion to Reconsider 18 U.S.C. § 3582(c)(2)” filed pro se by

  Defendant Daniel Wayne Collins (“Collins”). See Record Document 247. Collins is a

  federal prisoner in Bureau of Prisons custody at FCI Oakdale I. He asks the Court “to

  please reconsider [his] request for a reduction in term of imprisonment in light of this

  pandemic that has come out of nowhere to devastate the world.” Id. at 1. He requests a

  “time served” sentence. Id. at 2. Collins’ motion was construed by the Clerk of Court as

  a motion for compassionate release under Section 603 of the 2018 First Step Act. The

  Federal Public Defender’s Office notified the Court on April 7, 2020 that its office would

  not be enrolling on behalf of Collins. The Government has filed a response to Collins’

  motion. See Record Document 250. Collins filed a reply. See Record Document 251.

        Collins has previously filed several motions to reduce his sentence. See Record

  Documents 164, 166, 183, 196, 213, 229, 231, and 234. All such motions have been

  denied by this Court or withdrawn by Collins. See Record Documents 191, 193, 198,

  225, 232, and 235. Most recently, Collins unsuccessfully sought a reduction of his

  sentence such that he could be placed in a halfway house or, alternatively, immediately

  released. See Record Documents 213, 229, 231, 232, 234, and 235. On December 9,
Case 5:04-cr-50170-SMH-MLH Document 252 Filed 04/20/20 Page 2 of 5 PageID #: 1288



  2019, Collins filed an appeal of the Court’s Orders of November 18, 2019 and December

  2, 2019. See Record Document 236. His appeal remains pending.

         First, the Government contends that this Court lacks jurisdiction to consider the

  instant motion because Collins’ case is on appeal. Much of this argument is based on

  Collins’ classification of his motion as a motion to reconsider. However, in his reply,

  Collins clearly states that he is seeking compassionate release due to the COVID-19

  pandemic and not reconsideration of the Court’s previous rulings on his sentence

  reduction requests.   See Record Document 251.          Thus, this Court believes it has

  jurisdiction and will proceed to the merits of Collin’s request for compassionate release.

         In the alternative, the Government argues Collins is not entitled to relief because

  he has not exhausted available administrative remedies. See Record Document 250 at

  3-10. Collins contends that any requirements to exhaust administrative remedies should

  be waived in crisis situations such as the COVID-19 pandemic. See Record Document

  251 at 2-3.

         A judgment of conviction, including a sentence of imprisonment, “constitutes a final

  judgment and may not be modified by a district court except in limited circumstances.”

  Dillon v. United States, 560 U.S. 817, 824, 130 S.Ct. 2683, 2690 (2010). Title 18, United

  States Code, Section 3582(c) provides that the court “may not modify a term of

  imprisonment once it has been imposed,” except in three circumstances:

         (1)    upon a motion by the Bureau of Prisons or the defendant for
                reduction of sentence under 18 U.S.C. § 3582(c)(1)(A);

         (2)    “to the extent otherwise expressly permitted by statute or by Rule 35
                of the Federal Rules of Criminal Procedure,” 18 U.S.C. §
                3582(c)(1)(B); or




                                         Page 2 of 5
Case 5:04-cr-50170-SMH-MLH Document 252 Filed 04/20/20 Page 3 of 5 PageID #: 1289



        (3)    where the defendant was sentenced based on a retroactively
               lowered sentencing range, 18 U.S.C. § 3582(c)(2).

  In this case, Collins moves to modify his sentence under 18 U.S.C. § 3582(c)(1)(A).

  Under this section, the court may reduce a sentence “if it finds that extraordinary and

  compelling reasons warrant such a reduction” and “that such a reduction is consistent

  with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

  3582(c)(1)(A).

        Prior to 2018 only the Director of the Bureau of Prisons (“BOP”) could file Section

  3582(c)(1)(A) motions, also known as compassionate release motions.              In 2018,

  Congress passed and President Trump signed the First Step Act, which among other

  actions, amended the compassionate release process. Under the First Step Act, Section

  3852(c)(1)(A) now allows prisoners to directly petition courts for compassionate release.

  However, before filing compassionate release motions, prisoners must exhaust their

  administrative remedies in one of two ways:

        (1)    prisoners may file a motion with the court after fully exhausting all
               administrative rights to appeal the BOP's decision not to file a motion
               for compassionate release, or

        (2)    prisoners may file a motion with the court after requesting release
               and there has been “the lapse of 30 days from the receipt of such
               request by the warden of the defendant’s facility, whichever is
               earlier.”

  18 U.S.C. § 3852(c)(1)(A). The administrative exhaustion provision of the First Step Act

  is set out in mandatory terms. It permits a court the authority to reduce a defendant’s

  sentence only “upon motion of the defendant after the defendant has fully exhausted all

  administrative rights to appeal . . . or the lapse of 30 days from the receipt of such a




                                        Page 3 of 5
Case 5:04-cr-50170-SMH-MLH Document 252 Filed 04/20/20 Page 4 of 5 PageID #: 1290



  request by the warden of the defendant’s facility.” Id. The statute sets forth no exceptions

  to this mandatory statutory exhaustion requirement.

         Here, Collins does not state that he requested a compassionate release to home

  confinement from the warden at FCI Oakdale I. Instead, he asks the Court to waive “the

  administrative remedies.” See Record Document 251 at 3. Collins bases this request on

  the crisis situation created by the COVID-19 pandemic and the slow nature of the

  administrative process. See id. at 2.

         The Court is well aware of the effects of COVID-19 pandemic and the heightened

  risk at the Oakdale facilities. Yet, Section 3852(c)(1)(A) does not provide this Court with

  the equitable authority to excuse Collins’ failure to exhaust his administrative remedies or

  to waive the 30-day waiting period. Accordingly, the Court does not have authority at this

  time to grant the relief Collins requests. See, generally, Ross v. Blake, --- U.S. ---, 136

  S.Ct. 1850, 1856–57 (2016) (reviewing the Prisoner Litigation Reform Act and explaining

  that “mandatory [statutory] language means a court may not excuse a failure to exhaust”;

  This is because “a statutory exhaustion provision stands on a different footing. There,

  Congress sets the rules—and courts have a role in creating exceptions only if Congress

  wants them to. For that reason, mandatory exhaustion statutes . . . establish mandatory

  exhaustion regimes, foreclosing judicial discretion.”).

         The Court shares Collins’ concerns about the effect of the Covid-19 outbreak at

  the Oakdale facilities. However, those concerns are not being ignored by the BOP or this

  Court. Section 12003(b)(2) of the Coronavirus Aid, Relief, and Economic Security Act

  (“CARES Act”), Pub. L. No. 116-136, “expand[s] the cohort of inmates who can be

  considered for home release.” Pursuant to that provision of the CARES Act, on April 3,



                                          Page 4 of 5
Case 5:04-cr-50170-SMH-MLH Document 252 Filed 04/20/20 Page 5 of 5 PageID #: 1291



  2020, United States Attorney General William Barr issued a memorandum instructing the

  BOP to maximize transfer to home confinement “all appropriate inmates held at FCI

  Oakdale, FCI Danbury, FCI Elkton, and similarly situated BOP facilities where COVID-19

  is materially affecting operations.” See Memorandum from Attorney General William Barr

  to Director of Bureau of Prisons, Increasing Use of Home Confinement at Institutions Most

  Affected by COVID-19 (April 3, 2020), available at https://www.justice.gov/file/

  1266661/download (last visited 4/20/2020). The BOP is currently reviewing all prisoners

  at the Oakdale facilities for some type of release, removal, or furlough, if appropriate,

  under the standards issued by the CDC on which persons are at heightened risk.

         Additionally, the American Civil Liberties Union (“ACLU”) has brought a class

  action on behalf of inmates at the Oakdale facilities, a prospective class which includes

  Collins. The matter is proceeding at this time. See Livas, et al. v. Myers, et al., Civil Action

  No. 20-0422 (W.D. La.).

         For the foregoing reasons,

         IT IS ORDERED that Collin’s letter motion for compassionate release (Record

  Document 247) be and is hereby DENIED at this time, subject to re-urging if Collins

  exhausts his administrative remedies as set forth in Section 3852(c)(1)(A).

         THUS DONE AND SIGNED, in Shreveport, Louisiana, this 20th day of April, 2020.




                                           Page 5 of 5
